DETAILED ACTION
Applicant’s amendments filed on 11/20/2019 is acknowledged and entered into the record.
Accordingly, Claims 1-18 are pending and will be examined on the merits.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5, 7-9, 11-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. A “representative number of species” means that the species which are adequately described are representative of the entire genus. See, e.g., AbbVie Deutschland GMBH v. Janssen Biotech, 759 F.3d 1285, 111 USPQ2d 1780 (Fed. Cir. 2014). Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species. The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention. “Functional” terminology may be used “when the art has established a correlation between structure and function” but “merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genus and showing one has invented a genus and not just a species.” Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 598 F3d 1336, 94 USPQ2d 1161, 1171 (Fed Cir. 2010).
On 22 February 2018, the USPTO provided a Memorandum clarifying the Written Description Guidelines for claims drawn to antibodies, which can be found at www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf. That Memorandum indicates that, in compliance with recent legal decisions, the disclosure of a fully characterized antigen no longer is sufficient written description of an antibody to that antigen.
The instant claims are drawn to an antibody that specifically binds to human CD19 with a higher affinity than antibody comprising a VH comprising an amino acid sequence of SEQ ID NO: 113 and a VL comprising an amino acid sequence of SEQ ID NO: 114, a polynucleotide encoding said antibody, and a method of treatment comprising administering said anti-CD19 antibody.  The claims are broadly drawn to a broad genus of any antibody which binds to CD19 with higher affinity than the reference antibody without describing any structural features common to the members of the genus, which features constitute a substantial portion of the genus.
Overall, at the time the invention was made, the level of skill for preparing antibodies and then selecting those antibodies with desired functional properties was high. However, even if a selection procedure was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010); see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011) (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”) Absent the conserved structure provided by all six CDRs of a parental antibody in the context of appropriate VH and VL framework sequences, the skilled artisan generally would not be able to visualize or otherwise predict, a priori, what an antibody with a particular set of functional properties would look like structurally.
MPEP § 2163 states that a “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
The instant specification discloses the reduction to practice examples of anti-CD19 binding antibodies by either defining the sequence of all 6 CDRs or both the VH and VL domains. However, the sequence structure of a monoclonal antibody binding the claimed antigen, even if defined, does not predict or allow one to readily envision the sequence structure or required CDR sequences of any and every broadly claimed monoclonal antibody that functions to bind the claimed antigen, including human antibodies, therapeutic, or diagnostic antibodies that are encompassed by the broadly claimed genus of monoclonal antibodies. The specification fails to describe any structure to function correlation of antibodies which bind to CD19, much less what contributes to the binding affinity. The described species therefore cannot be considered representative of either of the recited genera of competing CD19 antibodies claimed and used in the methods recited in the claims. E.g., AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).
In the absence of a representative number of species, the written description requirement for a claimed genus may be satisfied by disclosure of relevant, identifying characteristics; i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. To meet this requirement in the instant case, the specification must describe structural features that convey the claimed binding activity, a prerequisite for utility in the recited methods of detecting. As noted above, the art generally accepted that the combination of the CDRs within the VH and VL pair of an antibody were essential for binding specificity. But the specification does not describe what residues within the CDRs confer the binding activity claimed. Accordingly, the skilled artisan would not be able to discern a structure/function correlation for antibodies other than those comprising either all six CDRs (in the context of VH and VL regions) of one parental antibody, or the VH and VL of one parental antibody.
For all of the reasons presented above, one of skill in the art would not know which of the countless other antibodies encompassed by the independent claims that meet the highly general structural requirements of the claims would also be able to specifically bind CD19. And none of the dependent claims provide sufficient additional structure or a structure/function correlation to provide an adequate written description of the genera claimed. Therefore, the skilled artisan would not reasonably conclude that the inventors, at the time the application was filed, had full possession of antibodies as broadly claimed. Given the lack of shared structural properties that provide the claimed binding activity, the limited number of species described, and the fact that the species that were described cannot be considered representative of the broad genus of competing antibodies, Applicant was not in possession of the invention as claimed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim 1-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Amann et al. (WO2016/075278 priority dating 11/14/2014) .
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
The claims are drawn to an antibody that specifically binds to human CD19 with a higher affinity than a reference antibody comprising a VH comprising an amino acid sequence of SEQ ID NO: 113 and a VL comprising an amino acid sequence of SEQ ID NO: 114, a polynucleotide encoding said antibody, and a method of treatment comprising administering said anti-CD19 antibody. The claims are further drawn to an anti-CD19 antibody having CDRs 1-6 corresponding to SEQ ID NOs: 44-48 and VH/VL corresponding to SEQ ID NO: 99 and 100.
Amann et al. teach the anti-CD19 antibody “8B8-2B11” which is identical to the instantly claimed anti-CD19 antibody having 100% identity to the claimed CDRs and variable regions. Amann et al. further disclose ”The invention also provides: an isolated polynucleotide encoding the TNF family ligand trimer-containing antigen binding molecule; a vector comprising the isolated polynucleotide; a host cell comprising the isolated polynucleotide or the vector; a method for producing the TNF family ligand trimer-containing antigen binding molecule; a pharmaceutical composition comprising the TNF family ligand trimer-containing antigen binding molecule; and a method for treating cancer”.  Amann et al. teach each and every limitation of the instant claims.



Claim(s) 1, 3-9, 11-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bernett et al. (WO2008/022152 published 2/21/2008).
The claims are drawn to an antibody that specifically binds to human CD19 with a higher affinity than a reference antibody comprising a VH comprising an amino acid sequence of SEQ ID NO: 113 and a VL comprising an amino acid sequence of SEQ ID NO: 114, a polynucleotide encoding said antibody, and a method of treatment comprising administering said anti-CD19 antibody. Claims 1 and 6 recites “an amino acid sequence of” which reads on an amino acid sequence of as small as 2amino acids within SEQ ID NOs: 99 and 100. Applicant is invited to amend the claims to recite “the amino acid sequence of”
Bernett et al. teach anti-CD19 antibodies, 4G7 and HG37, as well as affinity improved variants in Figure 29 of Bernett et al. Bernett et al. disclose “the antibodies of the present invention comprise amino acid modifications that provide optimized effector function properties relative to the parent” including 234A, 235A, and 329G. Nucleic acids encoding the anti-CD19 antibodies are disclosed as well as a host cell and methods of producing said anti-CD19 antibodies. Bernett et al. further discloses chimeric, humanized and bispecific CD19/CD3 antibodies (see p. 31-33). Bernett et al. disclose the anti-CD19 antibodies may be used for various therapeutic purposes. Bernett et al. teach each and every limitation of the instant claims.

Conclusion
Claims 1-18 are rejected.
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEERA NATARAJAN whose telephone number is (571)270-3058.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JULIE WU can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Meera Natarajan/Examiner, Art Unit 1643